Citation Nr: 1504795	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  12-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for educational assistance benefits under the Montgomery GI Bill (MGIB) (Chapter 30).


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1, 1983 to March 2, 1986, and March 3, 1986 to March 2, 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran meets the requisite service requirement required for the MGIB benefits.  

2.  No monies were deducted from his military pay while in service as required for MGIB benefit eligibility.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under the MGIB benefits have not been met.  38 U.S.C.A. § 3011 (West 2014); 38 C.F.R. § 21.7042 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will pay MGIB benefits to an eligible veteran while he is pursuing approved courses in an educational program.  38 U.S.C.A. §§ 3001 -2138; C.F.R. § 21.7130.  To be entitled to MGIB benefits, the veteran must meet certain threshold requirements.  See 38 U.S.C.A. § 3011.  In order to be entitled to MGIB benefits, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty, and agree to a monthly deduction from military pay totaling $1,200.  See 38 U.S.C.A. § 3011(a); (b); 38 C.F.R. 
§ 21.7042(a), (g).  If the basic pay of an individual is not reduced and/or VA does not collect from the individual an amount equal to the difference between $1,200 and the total amount of the pay reductions, that individual is ineligible for educational assistance.  38 C.F.R. § 21.7042 (g).  

There is no dispute as to the Veteran's eligibility based on service.  The Veteran had four years of consecutive service between March 1986 and March 1990.  

Here, the issue is whether the Veteran had a reduction in military pay totaling $1,200 toward the MGIB educational assistance benefit.  The initial denial was based on the Veteran's DD Forms 214, both of which have the box checked "no" in the section as to whether he had contributed to an educational assistance program.  In the Veteran's notice of disagreement, he stated that "[a]s far as [he] remember[s], from 1983 until 1989, [he] had been contributing to an educational program."  Therefore the RO requested verification from the Department of Defense (DoD), and the response was that no copy of a DD Form 2366 was found, nor any evidence that any payments had been made into the system for educational benefit purposes. 

Although VA sympathetically reviewed the Veteran's contentions with respect to his eligibility, the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. § 503; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994)l; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance under the MGIB is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


